Cook, J.,
dissenting. I respectfully dissent. In my view, Vance did not prove he should recover for his emotional injury under FELA as such claims have been *241delimited by the United States Supreme Court in Consol. Rail Corp. v. Gottshall (1994), 512 U.S. -, 114 S.Ct. 2396, 129 L.Ed.2d 427. Recovery for negligently inflicted, purely emotional injuries, according to Gottshall, is limited to “zone of danger” situations. Vance’s claim, premised on a hostile work environment produced by sporadic, intentional incidents of harassment by various co-workers, is not cognizable for negligent infliction of emotional distress.
I
Because recognition of a cause of action for negligent infliction of emotional distress holds out the very real possibility of nearly infinite and unpredictable liability for defendants, courts have placed substantial limitations on the class of plaintiffs that may recover for emotional injuries and on the injuries that may be compensable. Id. at -, 114 S.Ct. at 2405, 129 L.Ed.2d at 442. The court held in Gottshall that negligent infliction of emotion distress is cognizable under FELA, meaning that, as a part of its “ ‘duty to use reasonable care in furnishing its employees with a safe place to work,’ * * * a railroad has a duty under FELA to avoid subjecting its workers to negligently inflicted emotional injury.” (Citation omitted.) Id. at -, 114 S.Ct. at 2408, 129 L.Ed.2d at 444. The court cautioned that the duty, however, is not self-defining. Id. “[T]he common-law background of this right of recovery must play a vital role in giving content to the scope of an employer’s duty under FELA to avoid inflicting emotional injury.” Id. at -, 114 S.Ct. at 2408, 129 L.Ed.2d at 445.
Referring then to the common law of the states on the subject, the court noted that “[n]o jurisdiction, however, allows recovery for all emotional harms, no matter how intangible or trivial, that might be causally linked to the negligence of another. Indeed, significant limitations, taking the. form of ‘tests’ or ‘rules,’ are placed by the common law on the right to recover for negligently inflicted emotional distress, and have been since the right was first recognized late in the last century.” Id. at -, 114 S.Ct. at 2405, 129 L.Ed.2d at 441.
Having considered the various “tests” and “rules” used in the common law to define the class of plaintiffs who may recover for negligent infliction of emotional distress, the court adopted the “zone of danger” limiting test, which holds that “ ‘those within the zone of danger of physical impact can recover for fright, and those outside of it cannot.’ ” Id. at -, 114 S.Ct. at 2406, 129 L.Ed.2d at 443, quoting Pearson, Liability to Bystanders for Negligently Inflicted Emotional Harm — A Comment on the Nature of Arbitrary Rules (1982), 34 U.Fla.L.Rev. 477, 489. “The zone of danger test also is consistent with FELA’s central focus on physical perils.” Id. at -, 114 S.Ct. at 2410, 129 L.Ed.2d at 447. The court wrote that the “zone of danger” test is “based on the realization that ‘a near miss may be as frightening as a direct hit.’ ” Id. at -, 114 S.Ct. at 2406, 129 *242L.Ed.2d at 443, quoting Pearson at 488. The “zone of danger” test “limits recovery for emotional injury to those plaintiffs who sustain a physical impact as a result of a defendant’s negligent conduct, or who are placed in immediate risk of physical harm by that conduct,” in situations involving a frightening, accidental near miss. Id. Thus, the court concluded that the “zone of danger” test is “a well-established ‘common-law concep[t] of negligence,’ that is suitable to inform our determination of the federal question of what constitutes negligence for purposes of FELA.”3 (Citations omitted.) Id. at -, 114 S.Ct. at 2410, 129 L.Ed.2d at 447.
With this as the relevant legal framework, the facts and allegations proven by Vance did not support a case for negligent infliction of emotional distress. As perceived by the majority, Vance demonstrated that he was subjected to a “hostile workplace environment” at work. This is not within the narrow limits of a “zone of danger” test, ie., fright caused by imminent physical peril. The incidents such as the rat in the lunch box, the scratched car, the taunting about sexual matters, the sugar in the gas tank, or the failure to provide safety equipment were bundled by the majority as if each meets the “zone of danger” test.
The two incidents involving threats of physical peril, the chipping hammer incident and the co-worker trying to run down Vance with a vehicle in the yard, are intentional acts and thus do not fit the Gottshall constraints. The railroad had a duty to avoid subjecting Vance to negligently inflicted emotional injury as defined by the “zone of danger” test. Vance, of course, did not allege nor did he wish to try to prove, that the employer intentionally inflicted emotional distress.
Both the majority and concurring opinions consider the applicability of a theory of negligent supervision to this case. In my view, that theory fails for two reasons. First, such claims may be brought under FELA for intentional acts of a co-employee only where there is a physical injury, not a purely emotional injury. Limitation of the purely emotional claims to “zone of danger” scenarios is the upshot of the Gottshall decision. Second, even if one could recover for purely emotional injuries under a negligent supervision theory, Vance did not present evidence that either the chipping hammer incident or the attempted rundown was committed by an employee who had previously demonstrated such behavior, thereby triggering the employer’s duty to discipline or discharge such employee. To the contrary, the majority opinion casts a duty on railroads to regulate conduct of the general employee population rather than limiting the duty to an *243offending individual employee. Of critical importance, in most of the incidents, no culprit was even identified. Rather, it is only by evidence of a “pervasive” attitude in the company that the majority holds the employer to the nebulous duty “to deal with the problems” in Vance’s work environment.
II
I also differ with the majority’s employing the “unconscionable abuse” test from Adams v. CSX Tmnsp., Inc. (C.A.6, 1990), 899 F.2d 536, decided before Gottshall. Because Gottshall limits claims of negligent infliction of emotional distress to the class of plaintiffs meeting the “zone of danger” test, the Adams “unconscionable abuse” test is no longer applicable.
Conclusion
The majority decision merits the same criticism the Supreme Court leveled at the Third Circuit’s decision it reviewed in Gottshall, i.e., that the “ruling would tend to make railroads the insurers of the emotional well-being and mental health of their employees.” 512 U.S. at -, 114 S.Ct. at 2409, 129 L.Ed.2d at 446. Because the majority violates the boundary imposed by Gottshall on FELA claims for purely emotional injury, I dissent and would affirm the judgment of the court of appeals.

. In Heiner v. Moretuzzo (1995), 73 Ohio St.3d 80, 652 N.E.2d 664, decided today, we held that in order to recover for negligent infliction of emotional distress in Ohio, a plaintiff has to have suffered the emotional injury from witnessing or experiencing a dangerous accident or have had an appreciation of actual physical peril.